872 F.2d 11
AMANULLAH and Wahidullah, Petitioners, Appellees,v.Charles T. COBB, etc., Respondent, Appellant.
No. 87-1695.
United States Court of Appeals,First Circuit.
Heard Feb. 1, 1988.Decided April 20, 1989.

1
Before ALDRICH, Senior Circuit Judge, COFFIN, Senior Circuit Judge, and PETTINE,* Senior District Judge.

ORDER OF COURT

2
Appellees' counsel having advised this Court that petitioners, appellees, Amanullah and Wahidullah, had been granted asylum pursuant to 8 U.S.C. Section 1158 and having requested that the judgment of the district court, 673 F.Supp. 28, should be dismissed as moot and the appellant not objecting to this request,It is ordered that the judgment of the district court be vacated as moot.



*
 Of the District of Rhode Island, sitting by designation